          Case 2:20-cv-00508-BRM-JAD Document 19 Filed 04/30/20 Page 1 of 2 PageID: 377
       Ia nu al e Lt r to P lt f re




                                                                       State of New Jersey
PHILIP D. MURPHY                                                    OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                                      DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                            DIVISION OF LAW
SHEILA Y. OLIVER                                                               25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                                   PO Box 116                                                 Director
                                                                           TRENTON, NJ 08625-0116




                                                                               April 30, 2020

                 Via Electronic Filing
                 Honorable Joseph A. Dickson, U.S.M.J.
                 United States Courthouse
                 50 Walnut Street
                 Newark, New Jersey 07102

                                      Re: YAL, et al. v. Trustees of Montclair State Univ., et al.
                                          Docket No.: 2:20-cv-00508-BRM-JAD

                 Dear Judge Dickson:

                        I represent Defendants, Rose L. Cali, Mary A. Comito, Dr. Francis M. C. Cuss,
                 George J. Hiltzik, Lawrence R. Inserra, Jr., Douglas L. Kennedy, Ralph A. LaRossa,
                 Jean Marc De Grandpre, John L. McGoldrick, William T. Mullen, Preston D. Pinkett
                 III, Kent Sluyter, Nikita Williams, Karen Pennington, Margaree Coleman-Carter, Paul
                 M. Cell, Kaluba Chipepo, Yolanda Alvarez, Hamal Strayhorn and Susan A. Cole, in the
                 above-referenced matter.

                        Defendants’ response to Plaintiffs' Complaint was initially due on February 11,
                 2020. After Defendants requested the clerk’s extension, they then sought another
                 extension due to the complexity of the issues involved, and Your Honor, pursuant to a
                 February 24, 2020 Order, extended the deadline until March 26, 2020. (D.E. #11).
                 Following the COVID-19 pandemic, however, this Court issued Standing Order 2020-
                 04, which extended all deadlines between March 25, 2020 and April 30, 2020 for forty-
                 five (45) days, making the new deadline for Defendants’ response currently due on May
                 11, 2020.




                                                   HUGHES JUSTICE COMPLEX• TELEPHONE: 609-376-2814 • FAX: 609-633-8702
                                              New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:20-cv-00508-BRM-JAD Document 19 Filed 04/30/20 Page 2 of 2 PageID: 378



      Unfortunately, due to the multitude of COVID-19-related litigation issues that
have arisen and that have demanded our immediate time and attention, I am requesting
an additional thirty (30) days in order for Defendants to respond to the Plaintiffs’
Complaint. If granted, the new response date would be Wednesday, June 10, 2020.

      I thank Your Honor for your kind consideration of this application.

                                          Respectfully submitted,

                                          GURBIR S. GREWAL
                                          ATTORNEY GENERAL OF NEW JERSEY

                                       By:_Michael R. Sarno
                                           Michael R. Sarno
                                           Deputy Attorney General

 cc: All counsel of record (via ECF)
